Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 1 of 8 PageID 715




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

KEVIN MCBRIDE,

      Plaintiff,

v.                                                     Case No: 8:21-cv-546-CEH-AEP

JOHN W. GUZINA, MICHAEL K.
CAMPANI, DAVID J. HAZELET,
MARTHA A. MURILLO, SUSAN C.
HARMISON, ROBIN S. SARRASIN,
DARYL NILES, DOUGLAS
MESSINA, MONIQUE M. SCOTT,
LAURA E. WARD, ASHLEY
HODGE, JEFFREY SCOTT, JANE
and JOHN DOE, CHAD
CHRONISTER, and RAY ROA,

      Defendants.


                                        ORDER

      This matter is before the Court upon review of the file. Plaintiff, Kevin McBride

(“McBride” or “Plaintiff”) proceeding pro se, filed a 70-page Complaint for Violation

of Civil Rights against 32 Defendants on March 8, 2021. Doc. 1. On May 28, 2021,

Plaintiff filed a second pleading, also titled Civil Rights Complaint, which was

docketed as an amended complaint. Doc. 11. On June 8, 2021, without leave of Court,

Plaintiff filed a third pleading titled Civil Rights Complaint, which was docketed as a

second amended complaint, Doc. 15. Thereafter, several Defendants appeared and

filed motions to dismiss directed to the various filings by Plaintiff. See, e.g., Docs. 41,

43, 50, 58, 60. Also pending is a motion for extension of time (Doc. 57) to respond to
Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 2 of 8 PageID 716




Sheriff Chronister’s motion to dismiss, which will be denied as moot. Because

Plaintiff’s Second Amended Complaint was filed without leave of Court, it is due to

be stricken. Additionally, Plaintiff’s Amended Complaint is a shotgun pleading that is

due to be dismissed. Plaintiff will be given the opportunity to file another complaint,

which shall be titled Second Amended Complaint, that must comport with the Federal

Rules of Civil Procedure and the Local Rules of this Court. Defendants’ pending

motions directed to the prior complaints will be denied as moot.

                                    DISCUSSION

      In general, a party may amend its pleading one time as a matter of course within

21 days after serving it or within 21 days after service of a motion under Rules 12(b),

(e), or (f). See Fed. R. Civ. P. 15(a)(1). Plaintiff Kevin McBride (“McBride”) filed his

initial Complaint on March 8, 2021. Doc. 1. He also filed a motion to proceed in forma

pauperis, which was denied. Docs. 2, 8. In denying Plaintiff’s motion to proceed

without prepaying fees, the Magistrate Judge concluded that Plaintiff’s claims appear

baseless, fanciful, delusional, and without an arguable basis either in law or fact. Doc.

8. The Magistrate Judge gave Plaintiff the opportunity to file an amended complaint.

Id. Plaintiff filed an amended complaint on May 28, 2021. Doc. 11. He also paid the

filing fee. Prior to any response being filed to the amended complaint and without

requesting leave of Court, Plaintiff filed a third complaint, which is not permitted

under the rules. See Fed. R. Civ. P. 15(a)(2) (“[i]n all other cases, a party may amend

its pleading only with the opposing party’s written consent or the court’s leave”). Thus,




                                           2
Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 3 of 8 PageID 717




the Court will strike the Second Amended Complaint and treat the Amended

Complaint as the operative pleading.

      In the Amended Complaint, McBride sues 15 Defendants arising out of an

incident that occurred at the Amalie Arena in March 2019 and his resulting arrest for

battery of a law enforcement officer. Doc. 11. He claims an unruly fan bumped into

him at a concert at the Amalie Arena. Id. ¶ 133. To avoid conflict, he requested help

from security. Id. He alleges that the unruly fan was intentionally hitting him with her

purse. Id. When she realized McBride was reporting her, the unruly fan created “a

Karen situation” where she lied to protect herself and blamed him. Id. ¶ 135. When

the officers arrived at his seat, they told McBride he had to leave. Id. ¶ 136. One of the

officers used a spin and trip maneuver causing McBride to fall to the ground where

they cuffed him and escorted him out of the arena. Id. ¶¶ 136, 137. Thereafter, he

alleges a series of cover-ups and conspiracies occurring at the hospital, while he was

incarcerated in jail, and in court proceedings.

      McBride claims he was falsely arrested based on fabricated charges and a

fraudulent police report. Id. ¶ 3. He claims Defendants “violated [his] Constitutional

rights with additional added racial bias.” Id. ¶ 4. He sues for violations of his First,

Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments, falsifying documents,

conspiracy to interfere with civil rights, failure to report cover-up, “misprision of a

felony,” health care fraud, defamation, libel, fraud, retaliation, witness tampering, and

evading summons. Id. ¶¶ 33, 34.




                                            3
Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 4 of 8 PageID 718




      The Amended Complaint is 69 pages in length and consists of 214 paragraphs.

Doc. 11. He sues several Tampa Police Department officers, members of security for

the Tampa Sports Authority and Amalie Arena, an assistant state attorney for the

Thirteenth Judicial Circuit, a public defender for the Thirteenth Judicial Circuit, a state

court judge, unknown employees of Tampa General Hospital’s emergency room

department, the Sheriff of Hillsborough County, and the editor of Creative Loafing.

Id. at 2–5. Because the Amended Complaint is a shotgun pleading, it is due to be

dismissed and Plaintiff will be permitted one additional opportunity to file an amended

complaint.

      “A complaint that fails to articulate claims with sufficient clarity to allow the

defendant to frame a responsive pleading constitutes a ‘shotgun pleading.’” Lampkin-

Asam v. Volusia Cnty. Sch. Bd., 261 F. App’x 274, 277 (11th Cir. 2008) (citation

omitted). The Eleventh Circuit has identified four general types of shotgun pleadings.

Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1322–23 (11th Cir. 2015).

             The most common type . . . is a complaint containing
             multiple counts where each count adopts the allegations of
             all preceding counts, causing each successive count to carry
             all that came before and the last count to be a combination
             of the entire complaint. The next most common type . . . is
             guilty of the venial sin of being replete with conclusory,
             vague, and immaterial facts not obviously connected to any
             particular cause of action. The third type of shotgun
             pleading is one that commits the sin of not separating into
             a different count each cause of action or claim for relief.
             Fourth, and finally, there is the relatively rare sin of
             asserting multiple claims against multiple defendants
             without specifying which of the defendants are responsible
             for which acts or omissions, or which of the defendants the
             claim is brought against. The unifying characteristic of all


                                            4
Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 5 of 8 PageID 719




              types of shotgun pleadings is that they fail to one degree or
              another, and in one way or another, to give the defendants
              adequate notice of the claims against them and the grounds
              upon which each claim rests.

Id. at 1321–23 (citations omitted).

       Relevant here, McBride’s Amended Complaint fails to separate each cause of

action or claim for relief into a different count. Rather, under the heading of

“jurisdiction,” McBride identifies each Defendant followed by multiple paragraphs

purportedly pertaining to that Defendant. The paragraphs are disjointed, fanciful, and

conclusory allegations followed by a paragraph in which McBride lumps together all

claims asserted against that particular Defendant. There are no separate counts for

each claim. In a single section titled “Statement of Claim,” McBride references

different incidents occurring at Amalie Arena, Tampa General Hospital, and

Hillsborough County jail on March 3, 2019; various incidents occurring during court

proceedings throughout 2019 at the Thirteenth Judicial Circuit Court; and incidents at

the Arlington County Detention Facility, the Arlington County Courthouse, in the

“extradition van” to Tampa, and in the Hillsborough County jail.

       Under the rules, to promote clarity, each claim founded on a separate

transaction or occurrence must be stated in a separate count. Fed. R. Civ. P. 10(c).

Additionally, the rules require that a pleading that states a claim for relief must contain

a short and plain statement of the grounds showing that the pleader is entitled to relief.

Fed. R. Civ. P. 8(a)(2). Even construing McBride’s pro se pleading liberally, it is a

rambling, stream of consciousness statement, riddled with questions and legalese. The



                                            5
Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 6 of 8 PageID 720




complaint is anything but a short and plain statement and fails to give the Defendants

adequate notice of the claims being asserted against them and the grounds upon which

each claim rests. See Weiland, 792 F.3d at 1323.

      When faced with a shotgun pleading, a court should strike the complaint and

instruct plaintiff to file a more definite statement. See Davis v. Coca-Cola Bottling Co.

Consol., 516 F.3d 955, 984 (11th Cir. 2008) (collecting cases), abrogated on other grounds

by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). The Eleventh Circuit repeatedly

condemns the use of shotgun pleadings for “imped[ing] the administration of the

district courts’ civil dockets.” PVC Windows, Inc. v. Babbitbay Beach Constr., N.V., 598

F.3d 802, 806 n.4 (11th Cir. 2010). Shotgun pleadings require the district court to sift

through allegations in an attempt to separate the meritorious claims from the

unmeritorious, resulting in a “massive waste of judicial and private resources.” Id.

(citation omitted). Thus, the Eleventh Circuit has established that a shotgun pleading

is an unacceptable form of establishing a claim for relief. Accordingly, it is hereby

      ORDERED:

      1.     Plaintiff’s Second Amended Complaint (Doc. 15) filed June 8, 2021, is

STRICKEN.

      2.     Plaintiff’s Amended Complaint (Doc. 11) is DISMISSED without

prejudice.

      3.     Plaintiff may file a Second Amended Complaint within twenty-one (21)

days from the date of this Order. The Second Amended Complaint should comply




                                            6
Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 7 of 8 PageID 721




with the Federal Rules of Civil Procedure and the Local Rules of this Court 1 and be

properly served upon the Defendants named in the Second Amended Complaint in

accordance with the Federal Rules of Civil Procedure. Failure to file a Second

Amended Complaint within the time allowed will result in this action being dismissed

without further notice.

      4.     Defendant Chad Chronister’s Opposed Motion to Dismiss or Strike

(Doc. 41) is DENIED as moot.

      5.     Defendants’ City of Tampa, John Guzina, Michael Campani, David

Hazelet, Martha Murillo, Robin Sarrasin, and Susan Harmison’s Motion to Dismiss

(Doc. 43) is DENIED as moot.

      6.     Defendant Douglas Messina’s Re-Filed Motion to Dismiss (Doc. 50) is

DENIED as moot.

      7.     Plaintiff’s Motion for Extension of Time to Respond to Chad

Chronister’s Motion to Dismiss (Doc. 57) is DENIED as moot.

      8.     Defendants Monique Scott, Laura Ward, Ashley Hodge, and Jeffrey

Marshall’s Motion to Dismiss (Doc. 58) is DENIED as moot.

      9.     Defendant’s (Ray Roa) Motion to Dismiss Plaintiff’s Amended

Complaint (Doc. 60) is DENIED as moot.




1
 Plaintiff should review the Middle District of Florida Local Rules which can be found on
the Court’s website (https://www.flmd.uscourts.gov/local-rules) and the Federal Rules of
Civil Procedure, also available on the Court’s website.


                                           7
Case 8:21-cv-00546-CEH-AEP Document 65 Filed 07/29/21 Page 8 of 8 PageID 722




      DONE and ORDERED in Tampa, Florida on July 29, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties




                                     8
